Exhibit 10.16
 

 
FIRST AMENDMENT TO SECURED CONVERTIBLE PROMISSORY NOTES


THIS FIRST AMENDMENT TO SECURED CONVERTIBLE PROMISSORY NOTES (“Amendment”),
dated as of April 8, 2014 (the “First Amendment Effective Date”), is entered
into by and between NUVEL HOLDINGS, INC., a corporation organized under the laws
of Florida (the “Company” or the “Maker”), and the undersigned holder of the
Company’s Secured Convertible Promissory Notes (each a “Secured Note” and
collectively, the “Secured Notes”) originally issued in connection with the
Company’s offering of up to $1,000,000 in Secured Notes, together with warrants
granting the holders thereof the right to purchase a number of shares of the
Company’s common stock on November 21, 2012.
 
RECITALS:


A.           The Company desires to amend certain provisions of the Secured
Notes.
 
B.           Pursuant to Section 13(j) of the Subscription Agreement, dated
November 21, 2012 (the “Subscription Agreement”) pursuant to which the Secured
Notes were sold and issued, such provisions of the Secured Notes may be
modified, amended or waived with the written consent of the holders of a
majority of the then outstanding principal amount of the Secured Notes which
must include Alpha Capital Anstalt (“ACA”) for so long ACA still holds not less
than $100,000 of the Secured Note.
 
C.           The undersigned holders of Secured Notes (the “Holders”) are the
owners and holders of Secured Notes in the aggregate outstanding original
principal amount of $520,000, which represents 100% of the total aggregate
outstanding principal amount of all Secured Notes, and are willing to consent to
such amendments, upon and subject to the terms and provisions specified herein.
 
NOW, THEREFORE, in consideration of the premises herein contained and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby consent and agree to amend each of the
Secured Notes as follows:
 
ARTICLE 1
 
Definitions
 
Section 1.1 Definitions.  Capitalized terms used and not otherwise defined in
this Amendment shall have the respective meanings ascribed to them in the
Secured Notes.
 
ARTICLE 2
 
Amendments
 
Section 2.1 Amendment to Maturity Date. Effective as of the First Amendment
Effective Date, the definition of “Maturity Date” of each Secured Note shall be
amended to be one year anniversary from the First Amendment Effective Date,
which may be extended for an additional six-month period at the option of the
Holder.
 
Section 2.2 Amendment to Section 1.1 (Interest Rate).  Effective as of the First
Amendment Effective Date, Section 1.1 of each of the Secured Notes is hereby
amended to read in its entirety as follows:
 
 
 


First Amendment to Secured Convertible Notes - Page 1
 
 

--------------------------------------------------------------------------------

 


 

 
 
Interest Rate.   Cash interest payable on this Note shall compound annually and
accrue at the annual rate of ten percent (10%) from the Issue Date through the
Maturity Date.  Interest shall be payable semi-annually in arrears on each June
30 and December 31 commencing December 31, 2014, and on the Maturity Date,
accelerated or otherwise, when the principal and remaining accrued but unpaid
interest shall be due and payable, or sooner as described below.  Interest will
be payable in cash or at the election of the Holder, with shares of Common
Stock. Interest may be payable with shares of Common Stock, provided (i) an
Event of Default (as defined in Article IV) or an event which with the passage
of time or the giving of notice could become an Event of Default has not
occurred, (ii) such Common Stock is immediately resellable pursuant to an
effective resale registration statement or Rule 144 without transfer or volume
restrictions, (iii) such payment in Common Stock would not cause the Holder to
exceed the restrictions on ownership set forth in Section 2.3, and (iv) Borrower
provides Holder not less than fifteen (15) business days’ notice prior to the
due date of Borrower’s intention to pay such interest with Common
Stock.  Interest paid with shares of Common Stock shall be payable on the third
business day after the date such interest would be due if paid in cash.  Common
Stock to be issued to pay interest shall be valued at eighty percent (80%) of
the average of the volume weighted average prices of the Common Stock as
reported by Bloomberg L.P. for the Principal Market for the five (5) trading
days ending on the due date of the interest payment being made with Common Stock
(“PIK Share Value”).
 
Section 2.3 Amendments to Section 2.1 (Conversion into the Borrower’s Common
Stock).  Effective as of the First Amendment Effective Date, Section 2.1 of each
of the Secured Notes is hereby amended as follows:
 
(a)      The first sentence of subsection (c) of Section 2.1 shall be amended
and replaced with the following:
 
Subject to adjustment as provided in Section 2.1(c) hereof, the conversion price
(“Conversion Price”) per share shall be $0.18. The Conversion Price and number
and kind of shares or other securities to be issued upon conversion determined
pursuant to Sections 2.1(a) and 2.1(b), shall be subject to adjustment from time
to time upon the happening of certain events while this conversion right remains
outstanding, as follows:
 
(b)        Subsection (b) of Section 2.1 is hereby amended to read in its
entirety as follows:
 
Provided no Event of Default has occurred or would occur but for the giving of
notice or the passage of time, any and all outstanding principal together with
accrued and unpaid interest of the Note shall automatically convert into shares
of Common Stock (a “Mandatory Conversion”) in the event that during any twenty
(20) trading days (i) the average daily trading volume of the Borrower’s Common
Stock is at least $50,000 in traded value, (ii) the closing prices of the
Borrower’s Common Stock has been no less than 250% of the Conversion Price in
effect, and (iii) all Conversion Shares have been registered for resale or are
eligible for resale without restriction under Rule 144; provided that the
Borrower’s counsel shall have provided an opinion for the resale of such
Conversion Shares in reliance of Rule 144. The Borrower shall deliver a notice
to the Holder if the above criteria for a Mandatory Conversion have been met and
the date of such notice shall be deemed as the “Conversion Date.”  The Borrower
shall issue and deliver the Conversion Shares prior to three (3) business days
after the Conversion Date.
 
 
 
 


First Amendment to Secured Convertible Notes - Page 2
 
 

--------------------------------------------------------------------------------

 


 

 
 
Section 2.4 Amendment to Article IV (Events of Default).  Effective as of the
First Amendment Effective Date, Article IV of each of the Secured Notes is
hereby amended as follows
 
(a)       Section 4.8 is hereby amended to read in its entirety as follows:
 
Judgments.  Any money judgment, writ or similar final process shall be entered
or made in a non-appealable adjudication against Borrower or any material
Subsidiary or any of its property or other assets for more than $100,000 in
excess of the Borrower’s insurance coverage, unless stayed vacated or satisfied
within thirty (30) days.
 
(b)       Section 4.9 is hereby amended to read in its entirety as follows:
 
Bankruptcy.  Bankruptcy, insolvency, reorganization or liquidation proceedings
or other proceedings or relief under any bankruptcy law or any law, or the
issuance of any notice in relation to such event, for the relief of debtors
shall be instituted by or against the Borrower or any material Subsidiary which
are not dismissed within sixty (60) days.
 
(c)       Section 4.11 is hereby amended to read in its entirety as follows:
 
Non-Payment.  A default by the Borrower or any material Subsidiary under any one
or more obligations in an aggregate monetary amount in excess of $100,000 for
more than twenty (20) days after the due date, unless the Borrower or such
Subsidiary is contesting the validity of such obligation in good faith.
 
Section 2.5 Amendments to Section 5 (Security Interest/ Waiver of Automatic
Stay).  Effective as of the First Amendment Effective Date, Section 5 of each of
the Secured Notes is hereby amended to read in its entirety as follows:
 
Security Interest.   This Note is secured by a security interest granted to the
Collateral Agent (for the benefit of Holder and the Other Holders) pursuant to a
Security Agreement, as delivered by Borrower to Holder.  The Borrower
acknowledges and agrees that should a proceeding under any bankruptcy or
insolvency law be commenced by or against the Borrower or a Subsidiary, or if
any of the Collateral (as defined in the Security Agreement) should become the
subject of any bankruptcy or insolvency proceeding, then the Holder should be
entitled to, among other relief to which the Holder may be entitled under the
Transaction Documents and any other agreement to which the Borrower or a
Subsidiary and Holder are parties (collectively, “Loan Documents”) and/or
applicable law, an order from the court granting immediate relief from the
automatic stay pursuant to 11 U.S.C. Section 362 to permit the Holder to
exercise all of its rights and remedies pursuant to the Loan Documents and/or
applicable law.
 
ARTICLE 3
 
Miscellaneous
 
Section 3.1 Waiver of Defaults and Default Interest Rate.  Each Holder of the
Secured Notes hereby agrees: (i) to waive any Events of Default that have
occurred under the terms of the Transaction Documents, including, without
limitation to the Subscription Agreement, the Secured Notes, the Security
Agreement and the Guaranty Agreement, as of the date hereof (the “Defaults”);
(ii) to waive any right to receive a default interest rate and hereby agrees to
accept a one-time increase of the principal amount of their respective Secured
Notes as set forth on Schedule I hereto; (iii) to waive any right to request the
Mandatory Redemption Payment under the Secured Notes. Interest on the Secured
Notes shall accrue starting from the First Amendment Effective Date.
 
 
 
 

 
First Amendment to Secured Convertible Notes - Page 3
 
 

--------------------------------------------------------------------------------

 


 
 

 
 
Section 3.2 Ratification of Secured Notes and Related Documents.  The terms and
provisions of this Amendment shall modify and supersede all inconsistent terms
and provisions set forth in the Secured Notes and the other documents executed
and delivered in connection therewith, and except as expressly modified and
superseded by this Amendment, the terms and provisions of the Secured Notes and
such other documents are ratified and confirmed and shall continue in full force
and effect after giving effect to this Amendment.  Each of the Secured Notes and
such other documents shall continue to be legal, valid, binding, and enforceable
in accordance with their respective terms.
 
Section 3.3 Representations and Warranties.  The Company hereby represents and
warrants to each Holder that, as of the date of and after giving effect to this
Amendment, the execution, delivery, and performance of this Amendment and all
other documents executed and/or delivered in connection herewith have been
authorized by all requisite action on the part of the Company and will not
violate the Company’s organizational or governing documents.
 
Section 3.4 Reference to Secured Notes.  The Secured Notes any and all other
agreements, documents, or instruments now or hereafter executed and delivered
pursuant to the terms hereof are hereby amended so that any reference to the
Secured Notes in such agreements, documents, and instruments, whether direct or
indirect, shall be a reference to the Secured Notes as amended hereby.
 
Section 3.5 Severability.  Any provision of this Amendment held by a court of
competent jurisdiction to be invalid or unenforceable shall not impair or
invalidate the remainder of this Amendment and the effect thereof shall be
confined to the provision so held to be invalid or unenforceable.
 
Section 3.6 Applicable Law.  ALL ISSUES AND QUESTIONS CONCERNING THE
CONSTRUCTION, VALIDITY, ENFORCEMENT AND INTERPRETATION OF THIS AMENDMENT SHALL
BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW
YORK, WITHOUT GIVING EFFECT TO ANY CHOICE OF LAW OR CONFLICT OF LAW RULES OR
PROVISIONS (WHETHER OF THE STATE OF NEW YORK OR ANY OTHER JURISDICTION) THAT
WOULD CAUSE THE APPLICATION OF THE LAWS OF ANY JURISDICTION OTHER THAN THE STATE
OF NEW YORK.
 
Section 3.7 Submission to Jurisdiction.  Any legal action or proceeding with
respect to this Amendment may be brought in the courts of the State of New York
or of the United States of America sitting in New York County, and, by execution
and delivery of this Amendment, the Company hereby accepts for itself and in
respect of its property, generally and unconditionally, the jurisdiction of the
aforesaid courts.  The Company hereby irrevocably waives, in connection with any
such action or proceeding, any objection, including, without limitation, any
objection to the laying of venue or based on the grounds of forum non
conveniens, which they may now or hereafter have to the bringing of any such
action or proceeding in such respective jurisdictions.  Nothing herein shall
affect the right of the Majority Holder or any other holder of Secured Notes to
serve process in any other manner permitted by law or to commence legal
proceedings or otherwise proceed against the Company in any other jurisdiction.
 
Section 3.8 Successors and Assigns.  This Amendment is binding upon and shall
inure to the benefit of the Company, each holder of Secured Notes and their
respective successors and assigns, except that the Company may not assign or
transfer any of its rights or obligations hereunder without the prior written
consent of the holders of a majority of the then outstanding principal amount of
the Secured Notes.
 
 
 
 
 


First Amendment to Secured Convertible Notes - Page 4
 
 

--------------------------------------------------------------------------------

 


 
 

 
 
Section 3.9 Counterparts.  This Amendment may be executed in one or more
counterparts, and on telecopied or other electronically transmitted
counterparts, each of which when so executed shall be deemed to be an original,
but all of which when taken together shall constitute one and the same
agreement.
 
Section 3.10 Headings.  The headings, captions, and arrangements used in this
Amendment are for convenience only and shall not affect the interpretation of
this Amendment. A telecopy or other electronic transmission of any executed
counterpart shall be deemed valid as an original.
 
Section 3.11 Entire Agreement.  This Amendment, the Secured Notes (as amended
hereby) and all other instruments, documents, and agreements executed and
delivered in connection herewith and therewith embody the final, entire
agreement among the Company and the holders of the Secured Notes, and supersede
any and all prior commitments, agreements, representations, and understandings,
whether written or oral, relating hereto or thereto, and may not be contradicted
or varied by evidence of prior, contemporaneous, or subsequent oral agreements
or discussions of the parties.  There are no unwritten oral agreements among the
parties.
 
 
 
 
 
 
 
 
 

 
[Remainder of page intentionally blank.  Signature page follows.]
 
 
 
 
 


First Amendment to Secured Convertible Notes - Page 5
 
 

--------------------------------------------------------------------------------

 
 
 
 

 
IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their duly authorized officers in several counterparts as of the date
specified in the preamble hereof.
 


COMPANY:


NUVEL HOLDINGS, INC.
 
 




By: /s/   Jay Elliot                                                
Name:   Jay Elliot
Title:     Chairman
 
HOLDERS:
 
ALPHA CAPITAL ANSTALT




By:  /s/    ____________________________
Name:     ____________________________
Title:       ____________________________
 
CHI SQUARED CAPITAL INC.




By:  /s/    ____________________________
Name:     ____________________________
Title:       ____________________________
 
 

 
 


First Amendment to Secured Convertible Notes - Page 6
 
 

--------------------------------------------------------------------------------

 




 


 
SCHEDULE I
 
Principal Amount of the Secured Notes
 


 
Name of Holder
Original Principal Amount
Amended Principal Amount
     
Alpha Capital Anstalt
$500,000
$611,778
     
Chi Squared Capital Inc.
$20,000
$24,471



 
 
 
 
 
 
 
 
 
 
 
 
 
 


First Amendment to Secured Convertible Notes - Page 7
 
 

--------------------------------------------------------------------------------

 

